     Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 1 of 9 PAGEID #: 1




                         IN THE UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


JOHN LAWRENCE                                   :         Case No. 2:21-cv-3597
12 Greenfield Drive
Milford Center, OH 43045,                       :

                                 Plaintiff,     :         Judge _______________________

v.                                              :

LIFE INSURANCE COMPANY                          :         Magistrate Judge ____________
 OF NORTH AMERICA
1601 Chestnut Street                            :
Philadelphia, PA 19192-2235
                                                :
                                 Defendant.

                                              COMPLAINT

         For his Complaint against the Defendant, Life Insurance Company of North America,

Plaintiff John Lawrence states as follows:

                                                Parties

         1.     The Plaintiff, John Lawrence, is a former employee of American Honda Motor

Co., Inc. and is a participant in a long-term disability plan (the “Plan”) established by Honda

under the terms of the Employee Retirement Income Security Act for the purpose, inter alia, of

providing disability benefits.

         2.     The Defendant, Life Insurance Company of North America (“LINA”), is the

insurer, under Policy No. FLK-0980014, of the long-term disability benefits at issue in this case.

LINA is, therefore, the real party in interest with respect to this claim.




                                                    1
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 2 of 9 PAGEID #: 2




                                     Jurisdiction and Venue

        3.     The Plaintiff’s claims arise under ERISA. Jurisdiction is based on 29 U.S.C. §

1132.

        4.     The Defendant conducts business and administers, in part, its disability benefit

plans throughout counties in Southern and Eastern Ohio including, inter alia, Franklin County.

Under 29 U.S.C. § 1132(e)(2), venue is appropriate in the Eastern Division of the Southern

District of Ohio.


                                               Facts

        5.     The Plaintiff, John Lawrence, was employed by American Honda Motor Co., Inc.

(“Honda”) as a Production Associate.

        6.     By virtue of his employment with Honda, Lawrence became a participant in the

Plan. The Plan provides, inter alia, long-term disability income benefits for persons who are

disabled, as defined by the Plan.

        7.     Lawrence was forced to stop working in 2017 due to disability predicated on,

inter alia, chronic vertigo, dizziness, migraines, anxiety, and depression.

        8.     Lawrence timely applied to LINA for long-term disability benefits.

        9.     LINA denied Lawrence’s claim on the basis that he was not disabled from

working in his “own occupation.”

        10.    Lawrence timely appealed LINA’s decision, providing additional evidence of

disability.

        11.    On appeal, LINA reversed its decision, concluded Lawrence was disabled from

his own occupation, and awarded Lawrence long-term disability benefits.




                                                 2
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 3 of 9 PAGEID #: 3




        12.    LINA thereafter paid Lawrence benefits for the duration of the Plan’s 24-month

“own occupation” period.

        13.    Near the conclusion of the 24-month “own occupation” period, LINA conducted a

review to assess whether Lawrence was disabled from “any occupation.”

        14.    As part of its review, LINA arranged for Lawrence to undergo an “independent

medical examination” with Dr. David Garcia, a physician who practices anti-aging medicine.

        15.    On July 11, 2019, relying on Dr. Garcia’s examination, LINA informed Lawrence

that his benefits would be terminated effective August 12, 2019, because LINA had concluded

that Lawrence was not disabled from “any occupation.”

        16.    Lawrence timely appealed LINA’s decision, providing additional evidence of

disability.

        17.    On April 2, 2020, LINA denied Lawrence’s appeal.

        18.    Lawrence timely submitted a second appeal, providing additional evidence of

disability.

        19.    In a letter dated December 29, 2020, LINA informed Lawrence that it had

“concluded that an adverse benefit decision on his claim is warranted.”

        20.    That letter further represented that LINA had “reviewed Mr. Lawrence’s complete

file in its entirety, including all comments, documents, records and other information received

during the appeal.”

        21.    In the same letter, LINA disclosed new evidence that it had generated – namely,

written reports of two physicians hired by LINA to review Lawrence’s medical records, and a

transferable skills analysis written by a LINA employee – and offered Lawrence “the opportunity

to respond to new evidence and/or rationales . . . before we issue our determination.”



                                                3
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 4 of 9 PAGEID #: 4




       22.     Lawrence timely responded to LINA’s new evidence on January 22, 2021, raising

concerns with, inter alia, LINA’s apparent failure to furnish complete medical records to its file

reviewers, numerous factual errors in the written reports of LINA’s file reviewers, and flaws

with LINA’s transferable skills analysis.

       23.     In a letter dated January 26, 2021, LINA denied Lawrence’s appeal.

       24.     In that letter, LINA informed Lawrence that it did not consider the concerns he

raised in his January 22 response because “no new medical or vocational information was

provided.”

       25.     Lawrence has exhausted his administrative remedies.

       26.     Following receipt of LINA’s final denial letter, Lawrence’s counsel sent a letter to

LINA requesting “a complete copy of the administrative record that was compiled during the

course of . . . Lawrence’s claim and his appeals.”

       27.     In response, LINA furnished a compact disc containing what LINA represented to

be Lawrence’s claim file.

       28.     The claim file that LINA furnished was incomplete in that it did not include

hundreds of pages of medical records, previous appeal letters and other correspondence

Lawrence submitted to LINA, previous file reviews written by consultants that LINA hired, and

Dr. Garcia’s IME report, among other missing documentation.

       29.     On April 27, 2021, Lawrence’s counsel sent a letter to LINA identifying the

missing documentation. That letter requested a complete copy of Lawrence’s administrative

record or, if LINA was unable to comply with the request, written confirmation explaining why

LINA would not furnish the requested information.

       30.     To date, LINA has not responded to Lawrence’s request.



                                                 4
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 5 of 9 PAGEID #: 5




                                       Count I – For Violation of ERISA

          31.     The foregoing allegations are incorporated by reference as if fully rewritten

herein.

          32.     Lawrence brings this claim under 29 U.S.C. § 1132(a)(3), against LINA in its

capacity as a plan fiduciary, and seeks appropriate equitable relief.

          33.     Acting under authority delegated to it under ERISA, the Secretary of the United

States Department of Labor has promulgated, and from time to time revised, administrative

regulations governing how benefit claims, including claims for disability benefits, are to be

processed and appealed.

          34.     Lawrence’s long-term disability benefit is a disability benefit under ERISA.

          35.     LINA’s denial of Lawrence’s long-term disability claim was an “adverse benefit

determination” under ERISA.

          36.     Under 29 U.S.C. § 1133 and Department of Labor regulations, LINA was

required, as a matter of law, to provide Lawrence with a full and fair review of his claim and the

adverse benefit determination.

          37.     Following the adverse benefit determination, Lawrence was entitled, as a matter

of law, to request and receive copies of all documents, records, and other information relevant to

his claim.

          38.     After LINA issued its final denial letter, Lawrence requested a complete copy of

his claim file.

          39.     LINA has furnished some, but not all, of the requested information.




                                                   5
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 6 of 9 PAGEID #: 6




          40.   Following LINA’s incomplete production of the requested information, Lawrence

renewed his request for a complete copy of his claim file, requesting in the alternative an

explanation if LINA could not provide the requested information.

          41.   LINA has not responded to Lawrence’s renewed request.

          42.   LINA’s failure to furnish the requested information constituted a violation of

ERISA.

          43.   By failing to respond to Lawrence’s request for information about his claim,

LINA has deprived Lawrence of the ability to understand the basis for LINA’s decision,

including whether, and to what extent, LINA failed to consider relevant evidence.

                               Count II – For Long-Term Disability Benefits

          44.   The foregoing allegations are incorporated by reference as if fully rewritten

herein.

          45.   Lawrence brings this claim under 29 U.S.C. § 1132(a)(1)(B) and seeks payment

of long-term disability benefits.

          46.   Lawrence remains disabled under the Plan and is entitled to long-term disability

benefits.

          47.   LINA’s decision suffered from a number of procedural irregularities, including

but not limited to the following:

                a. Despite Lawrence having previously submitted medical records dating back to

                   2017, LINA did not provide its file reviewers with any medical documentation

                   predating February 2020.

                b. Although LINA provided Lawrence an opportunity to respond to the opinions

                   of its file reviewers prior to issuing its final denial, LINA did not consider



                                                 6
Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 7 of 9 PAGEID #: 7




             Lawrence’s response and instead merely rubber-stamped its predetermined

             decision.

          c. Although LINA’s final denial letter purported to “affirm” its previous

             decisions, most, if not all, of the evidence that LINA generated and relied

             upon in making its previous decisions was missing from the claim file LINA

             furnished to Lawrence’s counsel.

          d. In addition, the claim file that LINA furnished to Lawrence’s counsel was

             missing hundreds of pages of medical records, previous appeal letters and

             other correspondence Lawrence submitted to LINA, previous file reviews

             written by consultants that LINA hired, Dr. Garcia’s IME report, and even

             Lawrence’s application for disability benefits, among other relevant evidence.

          e. In response to a letter requesting an update on the status of Lawrence’s final

             appeal, LINA advised Lawrence, without explanation, that it had made a

             “slight change” to Lawrence’s incident number, from 4335750 to 4335750-01.

          f. Notes in the (incomplete) claim file that LINA furnished to Lawrence’s

             counsel reflect that LINA performed a “Claim Migration” on April 18, 2020.

          g. Despite apparently losing a large portion of Lawrence’s claim file, LINA

             never notified Lawrence that it had lost any information or that LINA had

             otherwise relied on an incomplete record.

          h. After Lawrence’s counsel notified LINA of the deficiencies in the claim file

             and renewed Lawrence’s request for a complete copy of the claim file, LINA

             failed to respond.




                                           7
  Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 8 of 9 PAGEID #: 8




       48.      As a result of the procedural irregularities, LINA denied Lawrence a full and fair

review of his claim.

       49.      LINA’s decision-making process denied Lawrence due process.

       50.      In addition to the procedural irregularities, LINA’s decision denying Lawrence’s

claim was further unreasonable because, inter alia, LINA disregarded the opinions of

Lawrence’s medical providers; despite recognizing the need for an in-person medical evaluation

to assess Lawrence’s complex medical conditions, LINA instead arranged for a cursory

examination by a physician with inappropriate training and experience; LINA relied on selective

and erroneous file reviews of Lawrence’s medical records; and LINA, after inviting Lawrence to

comment on its newly generated evidence, merely rubber-stamped its decision without

considering Lawrence’s comments.



       WHEREFORE, the Plaintiff, John Lawrence, demands judgment in his favor and against

the Defendant, the Life Insurance Company of North America, as follows:

       A. A determination that LINA violated ERISA;

       B. An order directing LINA to respond fully and completely to Lawrence’s request for

             an explanation and to produce the missing documents;

       C. A determination that Lawrence is disabled and entitled to benefits under the Plan;

       D. An award of benefits in the form of a single lump sum representing monthly benefits

             that Lawrence should have received from the date his benefits were terminated and

             continuing until the date of judgment;




                                                  8
Case: 2:21-cv-03597-ALM-CMV Doc #: 1 Filed: 06/15/21 Page: 9 of 9 PAGEID #: 9




    E. A further order directing LINA to pay to Lawrence a monthly disability benefit,

       beginning on the date of judgment and continuing until Lawrence is no longer

       disabled under the terms of the Plan;

    F. Pre-judgment and post-judgment interest;

    G. Attorney’s fees and the costs of this action; and

    H. Such other and further relief as the Court determines to be equitable and just.

                                                   Respectfully submitted,

                                                   _____/s/ Benjamin K.P. Merry____
                                                   Benjamin K.P. Merry (0099130)
                                                   Trial Attorney
                                                   Law Offices of Tony C. Merry, LLC
                                                   7100 N. High Street, Suite 302
                                                   Worthington, Ohio 43085
                                                   (614) 372-7114
                                                   (614) 505-6109 [fax]
                                                   bmerry@tmerrylaw.com
                                                   Attorney for Plaintiff




                                               9
